      9:14-cv-03699-RMG             Date Filed 04/29/20          Entry Number 115            Page 1 of 7




James Lynn Werner                                                                               Atlanta, GA
Partner                                                                                         Charleston, SC
t: 803.253.8913                                                                                 Charlotte, NC
f: 803.255.8017                                                                                 Columbia, SC
jimwerner@parkerpoe.com                                                                         Greenville, SC
                                                                                                Raleigh, NC
                                                                                                Spartanburg, SC
                                                                                                Washington, DC


                                                April 29, 2020



The Honorable Richard M. Gergel
United States District Judge
District of South Carolina
P.O. Box 835
Charleston, SC 29402


Re:       No. 9:14-cv-3699-RMG, United States ex rel. Lutz v. Laboratory Corporation of America
          Holdings

Dear Judge Gergel:

       Pursuant to Local Civil Rule 16.02 and Federal Rule of Civil Procedure 16(a), Defendant
Laboratory Corporation of America Holdings (“LabCorp”) requests a conference with the Court
to address certain scheduling, case management, and discovery issues in case No. 9:14-cv-3699-
RMG, United States ex rel. Lutz v. Laboratory Corporation of America Holdings. In this highly
complex case, LabCorp submits that a conference with the Court at this point will help the parties
and the case proceed, and will likely avoid unnecessary and costly motion practice.

          Background

        This Court entered the Amended Conference and Scheduling Order on January 27, 2020.
(See ECF No. 106.) Since that time, the United States has been faced with a health crisis caused
by the Coronavirus (“COVID-19”). Indeed, as the Court recently recognized, South Carolina, like
other states, is in the midst of a public health emergency.

        LabCorp has been at the forefront of efforts to address the diagnosis and testing for
patients.1 In addition to the challenges created by large-scale remote work policies and Stay at
Home orders around the country, LabCorp has dedicated a substantial number of its employees

1
  Remarks by President Trump, Vice President Pence, and Members of the Coronavirus Task
Force in Press Conference (Mar. 13, 2020), https://www.whitehouse.gov/briefings-
statements/remarks-president-trump-vice-president-pence-members-coronavirus-task-force-
press-conference-3/ (last visited April 26, 2020).
                                                                                               PPAB 5584632v1.docx
                  Parker Poe Adams & Bernstein LLP 1221 Main Street Suite 1100 Columbia, SC 29201
                                 t 803.255.8000 f 803.255.8017 www.parkerpoe.com
     9:14-cv-03699-RMG          Date Filed 04/29/20      Entry Number 115        Page 2 of 7




April 29, 2020
Page 2

and other resources to dealing with COVID-19 testing and related projects that are designed to
combat the proliferation of the virus. One result of LabCorp’s response to unprecedented demand
for testing is that numerous employees have been committed to COVID-19 projects and have been
inaccessible for purposes of non-routine matters such as responding to discovery. As a
consequence, it has become increasingly difficult for LabCorp and its counsel to continue
responding to requests for information or documents in this action or to make witnesses available
for depositions.

       At the same time, the parties have met and conferred several times regarding various
discovery and scheduling matters and have been unable to reach agreement on certain issues, both
now and looking forward in this complex case. For example, the parties disagree on whether
depositions may be noticed to occur in locations where stay-at-home orders remain in place.
LabCorp requests that the conference address, at a minimum, the following issues, some of which,
based on the parties’ recent communications, will likely result in unnecessary motion practice that
LabCorp believes can be avoided through a conference with the Court.

       Depositions

                 1.    Scheduling of in-person depositions

                       a.     The current Scheduling Order provides that approximately 40
                              depositions are expected in this case. While the parties have
                              discussed various depositions, Relators have proceeded with
                              noticing several depositions to occur in locations where Stay-at-
                              Home orders remain currently pending.
                       b.     In light of public health restrictions, LabCorp proposes that
                              depositions may be held only 15 days after all applicable Stay at
                              Home orders or other restrictions put in place by national, state, or
                              local jurisdictions have been lifted.
                       c.     LabCorp has noticed the depositions of Relators. Per the parties’
                              discussions, those depositions will not be scheduled until Relators
                              have completed their document production.
                       d.     Relators have noticed or scheduled the following depositions:
                               i.     Dr. Rex Butler – Relators noticed for May 21, 2020 in
                                      Montgomery, AL.2


2On April 3, 2020, Alabama Governor Kay Ivey issued a Stay at Home Order (“Alabama Order”)
to be applied statewide. The Alabama Order was effective April 4, 2020 and will expire on April
30, 2020. The Alabama Order directs “every person . . . to stay at his or her place of residence
except as necessary to perform any . . . ‘essential activities,’” which is defined to include “legal
services” but not the taking of depositions. On April 28, 2020, Governor Ivey announced that
Alabama would begin reopening its economy and follow a Safe at Home Order, allowing certain
non-essential businesses to open if they adhere to stringent sanitation and social distancing
measures.

                                                                                  PPAB 5584632v1.docx
     9:14-cv-03699-RMG           Date Filed 04/29/20      Entry Number 115         Page 3 of 7




April 29, 2020
Page 3

                               ii.    Latonya Mallory – Relators scheduled for June 2, 2020 in
                                      Richmond, VA.3
                              iii.    Douglas Sbertoli – Relators scheduled for June 3, 2020 in
                                      Richmond, VA.
                              iv.     Robert Fraiman – Relators noticed for June 10, 2020 in New
                                      York, NY.4
                               v.     Todd Rudenske – Relators noticed for June 11, 2020 in New
                                      York, NY.
                              vi.     Jonathan Pritti – Relators noticed for June 12, 2020 in New
                                      York, NY.
                             vii.     Frank Dookie – Relators notice for June 15, 2020 in
                                      Philadelphia, PA.5

                 2.    Allocation of examination time for third party witnesses

                       a.      LabCorp proposes that the parties divide examination time evenly.
                               If needed, the noticing party may extend the deposition by an
                               additional 1.5 hours (for a total of 5 hours total examination time for
                               the party that provided the original notice of deposition).

                 3.    Limitation of attorneys present




3
  On March 30, 2020, Virginia Governor Ralph Northam issued a Stay at Home Order (“Virginia
Order”) to be applied statewide. The Virginia Order was effective immediately and was ordered
to remain in place until June 10, 2020.
4
 Governor Andrew Cuomo announced the “New York State on PAUSE” executive order (“New
York Order”), which was effective on March 22, 2020. The New York Order cancels all “non-
essential gatherings of individuals of any size or any reason” and states that “businesses and
entities that provide . . . essential services must implement rules that help facilitate social
distancing of at least six feet.” Violations of the state’s social distancing protocol are punishable
by a fine of up to $1000. Governor Cuomo announced on April 16, 2020 that the New York Order
would be extended until at least May 15, 2020 to avoid reigniting the spread of SARS-CoV-2.
5On March 23, 2020, and amended on March 24, March 25, March 27, March 28, March 30, and
March 31, 2020, Pennsylvania Governor Tom Wolf issued Stay at Home Orders limited to
specified counties. On April 1, 2020, Governor Wolf issued a Stay At Home Order (“Pennsylvania
Order”) to be applied statewide directing all persons in Pennsylvania to “stay at home except as
needed to access, support, or provide life-sustaining business, emergency, or government
services.” The Pennsylvania Order was effective April 1, 2020 and was set to expire on April 30,
2020. On April 20, 2020, Governor Wolf announced that the Pennsylvania Order would be
extended until at least May 8, 2020.

                                                                                   PPAB 5584632v1.docx
     9:14-cv-03699-RMG          Date Filed 04/29/20      Entry Number 115        Page 4 of 7




April 29, 2020
Page 4

                      a.      A degree of social distancing will likely remain in place after
                              relevant Stay at Home Orders are partially or fully lifted. LabCorp
                              proposes that no more than 2 attorneys may be present for each side.

                 4.   Deposition exhibits

                      a.      LabCorp proposes that deposition exhibits be numbered
                              sequentially according to the party who noticed the deposition.
                              (e.g., “Relators Ex. 1”).
       Written Discovery

                 1.   Scope of LabCorp’s document production obligations

                           a. As the Court is aware, LabCorp previously cooperated with the
                              government during its investigation, and the government chose to
                              decline to intervene in this case (unlike its decision to move forward
                              with its claims against the defendants in the Bluewave matter).
                           b. In response to Relators’ document requests here, LabCorp has
                              produced over 460,000 pages of non-privileged documents that it
                              previously produced to the government. Relators’ requests are
                              virtually identical to the government’s Civil Investigative Demand
                              that led to LabCorp’s production originally.
                           c. LabCorp has also produced the list of custodians and search terms
                              that it used to compile the documents it previously produced to the
                              government. On April 27, 2020, LabCorp produced to Relators non-
                              privileged communications with the government outlining in detail
                              the parameters of the previous productions and copies of the
                              government’s subpoenas.
                           d. Further, LabCorp offered to meet and confer regarding any specific
                              additional document requests that Relators may have.
                           e. Relators maintain that LabCorp must engage in an entirely new
                              collection, review, and production.

                 2.   LabCorp’s initial disclosures

                           a. LabCorp served its initial disclosures on November 21, 2019. The
                              initial disclosures listed individuals LabCorp “may use to support its
                              claims or defenses.”
                           b. Relators assert that LabCorp must update its Rule 26 initial
                              disclosures to include individuals that Relators named in the Fourth
                              Amended Complaint or that have come to light during discovery.
                           c. LabCorp disagrees and advised that, if and when LabCorp identifies
                              undisclosed individuals that it “may use to support its claims or
                              defenses,” it will supplement its initial disclosures, as appropriate.


                                                                                  PPAB 5584632v1.docx
     9:14-cv-03699-RMG         Date Filed 04/29/20      Entry Number 115        Page 5 of 7




April 29, 2020
Page 5

         For the reasons identified above, LabCorp believes that a Scheduling Conference would
assist the parties in continuing to appropriately and efficiently advance discovery in this complex
case. Further, a Scheduling Conference would enable the parties to seek guidance on other related
issues and avoid unnecessary motion practice. LabCorp has attached a proposed case management
order as Exhibit A and respectfully requests that the Court order the parties to appear for a
Scheduling Conference to address all of the issues raised above.

                                                 Respectfully submitted,

                                                 /s/ James Lynn Werner

                                                 James Lynn Werner, Fed. Bar. No 1079

JLW/sre




                                                                                 PPAB 5584632v1.docx
     9:14-cv-03699-RMG        Date Filed 04/29/20     Entry Number 115     Page 6 of 7




April 29, 2020
Page 6

cc: All Counsel of Record listed below:

Chad B. Walker                                         Stacie C. Knight
Katrina G. Eash                                        Winston and Strawn (Clt)
John Michael Gaddis                                    100 North Tryon Street
Thomas M. Melsheimer                                   29th Floor
Brad D. Ryynanen                                       Charlotte, NC 28202
Winston and Strawn LLP (Dal)                           704-350-7700
2121 N Pearl Street                                    sknight@winston.com
Suite 900
Dallas, TX 75201
214-453-6500
cbwalker@winston.com
keach@winston.com
mgaddis@winston.com
tmelsheimer@winston.com
bryynanen@winston.com Plaintiff, Kayla Webster and Plaintiff Scarlett Lutz

Robert Adams Blake, Jr.
James F. Wyatt, III
Wyatt and Blake
435 East Morehead Street
Charlotte, NC 28202
704-331-0767
jwyatt@wyattlaw.net
rblake@wyattlaw.net Plaintiff, Kayla Webster and Plaintiff Scarlett Lutz

Douglas Edward Roberts
Pamela Coyle Brecht
Michael A. Morse
Marc S. Raspanti
Pietragallo Gordon Alfano Bosick and Raspanti LLP
1818 Market Street
Suite 3402
Philadelphia, PA 19103
215-988-1444
der@pietragallo.com
pcb@pietragallo.com
mam@pietragallo.com
msr@pietragallo.com Plaintiff, Kayla Webster and Scarlett Lutz




                                                                           PPAB 5584632v1.docx
     9:14-cv-03699-RMG        Date Filed 04/29/20    Entry Number 115   Page 7 of 7




April 29, 2020
Page 7

Jennifer J. Aldrich
Tina Marie Cundari
James C. Leventis, Jr.
US Attorney’s Office (Cola)
1441 Main Street
Suite 500
Columbia, SC 29201
803-929-3000
jennifer.aldrich@usdoj.gov
tina.cundari@usdoj.gov
james.leventis@usdoj.gov Plaintiff, United States of America


Stephen Glenn Sozio                                 Jonathan David Guynn
Casteel Elizabeth Borsay                            Jones Day
B Kurt Copper                                       2727 N. Haywood Street
Benjamin Becker Menker                              Dallas, TX 75201-1515
Jones Day                                           214-969-3793
325 John H McConnell Boulevard                      jguynn@jonesday.com
Suite 600
Columbus, OH 43215
614-469-3939
sgsozio@jonesday.com
cborsay@jonesday.com
bkcopper@jonesday.com
bmenker@jonesday.com Defendant, Laboratory Corporation of America Holdings

Heather Marie O’Shea                          Rajeev Muttreja
Elizabeth Jenkins Marino                      Jones Day
Jones Day                                     250 Veasey Street
77 West Wacker Drive                          New York, NY 10281-1047
Suite 3500                                    212-326-3939
Chicago, IL 60601-1692                        rmuttreja@jonesday.com
312-782-3939
hoshea@jonesday.com
ejmarino@jonesday.com Defendant, Laboratory Corporation of American Holdings


Richard S. Glaser
Parker Poe Adams and Bernstein LLP
401 S Tryon Street
Suite 3000
Charlotte, NC 28202
704-335-9531
rickglaser@parkerpoe.com Defendant, Laboratory Corporation of America Holdings


                                                                         PPAB 5584632v1.docx
